DETAILED ACTION

Status of Application
The response filed 10/20/2021 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claims 1-4, 6-8, 11-12, 14-15, 17-18 have been amended.
Claim 13, 16, 19-20 has been cancelled.
Claim 21 has been added.
Claims 1-12, 14-15, 17-18, 21 are pending in the case.
Claims 1-12, 14-15, 17-18, 21are present for examination.
Applicant had previously elected Group I without traverse.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All grounds not addressed in the action are withdrawn or moot as a result of amendment.
New grounds of rejection are set forth in the current office action as a result of amendment.

New Grounds of Rejection and Objection
	Due to the amendment of the claims the new grounds of rejection and objection are applied:


Claim Objections
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 21 is objected to because of the following informalities: 
Claim 21 is objected to because of the following informalities: The recited “one or more buffering agents comprising citric acid monohydrate and tri-disodium citrate dihydrate” appears have typographical errors. 
The recited “tri-disodium citrate dihydrate” appears to be a typographical error. It appears that Applicant meant it to be “tri-sodium citrate dihydrate” based on the specification (i.e. Example 3 which is to the support of claim 21).  Appropriate correction is required and be supported by the disclosure.
It appears that Applicant is also missing the term “the” when referring to the “one or more buffering agents” of claim 1 as Applicant is reciting the inclusion of both citric acid monohydrate and tri-disodium citrate dihydrate buffers as supported by Example 3 of the specification for the support of the formulation of claim 21, but does not properly refer to the terminology of the independent claim.  Appropriate correction is required and be supported by the disclosure. It is noted that if Applicant were to amend the claim in independent form, it is recommended that Applicant use the term “buffers” rather than the “one or more buffers” of claim 1 as there are two buffers in the formulation of claim 21 and not consistent with the inclusion of one buffer if in independent form. Appropriate correction is required and be supported by the disclosure.


Claims 12, 14-15 are objected to because of the following informalities:  
The claim recites “comprising zonisamide, suspending agents consisting of a microcrystalline cellulose, carboxymethylcellulose sodium, and xanthan gum, buffering agents consisting of citric acid monohydrate and tri-sodium citrate dihydrate, sodium benzoate as a preservative, and purified water as a vehicle” wherein the components are all separated by commas wherein does not properly delineate the various suspending agents from buffering agents and from preservatives (verses semicolons between the excipient types and commas between the materials between the excipient types). As presented it appears that that the microcrystalline cellulose is a suspending agent but that carboxymethylcellulose sodium and xanthan gum are not clearly indicated as suspending agents. Appropriate correction is required and be supported by the disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8,11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nahata (Long-term Stability of Zonisamide, Amitriptyline, and Glycopyrrolate in Extemporaneously Prepared Liquid-dosage Forms at Two Temperatures) as evidenced by Allen (Monthly Compounding Update).

Rejection:
Nahata teaches an oral suspension of zonisamide (10mg/ml) prepared with OraPlus and OraSweet (at 1:1 ratio) with long term stability and no changes on pH observed and a mean concentration of zonisamide above 98.3% at 25oC for the duration of testing (abstract, Materials and Methods – Zonisamide, Results- first paragraph).
	As evidenced by Allen - OraPlus is a known oral suspending vehicle with a pH of about 4.2, purified water, microcrystalline cellulose, sodium carboxymethylcellulose, xanthan gum, carrageenan, sodium phosphate, and citric acid, antifoaming agent, potassium sorbate, and methylparaben; and OraSweet is a known syrup vehicle with a citrus berry flavor, a pH of about 4.2, purified water, sucrose, glycerin, sorbitol, flavoring, sodium phosphate, citric acid, potassium sorbate, and methyl paraben. 
Wherein the Nahata zonisamide suspension contains zonisamide, purified water, microcrystalline cellulose, sodium carboxymethylcellulose, xanthan gum, carrageenan, sodium phosphate, citric acid, sucrose, glycerin, sorbitol, flavoring (citrus berry), antifoaming agent, potassium sorbate, methylparaben, and pH of 4.2. The Nahata suspension contains the same claimed components wherein it would be expected to have the same stability at the recited conditions particularly as Nahata establishes 
All the critical elements are taught by the cited reference and thus the claims are anticipated.
Response to Arguments:
Applicant's arguments are centered on the assertion that Nahata does not teach the stability limitation. This is fully considered but not persuasive. The Nahata suspension contains the same claimed components wherein the composition is expected to have the same stability at the recited conditions particularly as Nahata establishes the expectation of long-term stability for the suspension. Additionally, Nahata’s suspension has buffers and suspending agents recited by the claims which would maintain stability of the composition of its pH and suspension state at the recited conditions and the instant specification teaches that the addition of buffering agents provides stability and pH control to the formulations wherein the Nahata suspension would be expected to have stability at the recited conditions absent evidence to the contrary.
Accordingly, the rejection stands.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nahata (Long-term Stability of Zonisamide, Amitriptyline, and Glycopyrrolate in Extemporaneously Prepared Liquid-dosage Forms at Two Temperatures) as evidenced by Allen (Monthly Compounding Update) as applied to claims 1-8,11 above, in view of Medisca (Suggested Flavoring Reference Chart). 
Rejection:
	The teachings of Nahata as evidenced by Allen are addressed above.
Nahata as evidenced by Allen does not expressly teach the recited flavorings but does teach the incorporation of flavoring.
Medisca teaches that flavorings are known for taste masking and masking drug classes which include raspberry, tutti frutti, peppermint oil, and strawberry.
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to incorporate a recited flavoring in the composition as suggested by Medisca and produce the claimed invention; as it is prima facie obvious to adjust the flavoring of the composition to improve the taste and masking of the drug with 
Response to Arguments:
Applicant's arguments are those directed to Nahata as evidenced by Allen which are addressed above. Applicant assertion that Nahata’s formulation is unstable after about 90 days is an inaccurate presentation of Nahata. Nahata does not recite that it is unstable after about 90 days as asserted as the testing period was about 90 days and the mixtures were then subjected to forced degradation by acid, base, hydrolysis, oxidation, and heat at 80oC; wherein the suspensions would be expected to have the same stability at the recited conditions particularly as Nahata has buffers and suspending agents recited by the claims which would maintain stability of the composition of its pH and suspension state at the recited conditions and the instant specification teaches that the addition of buffering agents provides stability and pH control to the formulations wherein the Nahata suspension would have stability at the recited conditions absent evidence to the contrary. The assertion that the single  formulation of Table 2 that was tested in Table 4 of the specification are unexpectedly stable is not persuasive as Tables 2 and 4 are to a single specific formulation with no comparative to demonstrate unexpected stability as the specification teaches that the inclusion of buffers and other components like suspending agents provides pH control and stability to the formulations which are present in the prior art. Even if Applicant were to demonstrate unexpected stability for the pH or other metric, it would not be commensurate in scope with the claims have no concentration amounts and the claims are broader than the single formulation of Table 2.
.

Claims 1-3, 5-7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Heller et al. (US. Pat. Pub. 2017/0172961) in view of Dainippon Sumitomo Pharma (Notice of launching of a new Parkinson's disease drug "TRERIEF”). 
Rejection:
Heller et al. teaches a pharmaceutical suspension for oral delivery containing drug particles, water, surfactant, thickeners, and physically stable (abstract, [12, 14-15, 20, 26, 30, 75]. The drug particle formulations include levodopa (L-DOPA) and a pH of about 4.5 like a citrate buffer solution and one or more drugs for treating Parkinson’s disease with the levodopa (claim 1, [26, 30, 191, 497-506, 562, 568, 594-595, 651-652, 1239]). The thickeners include celluloses like microcrystalline cellulose (MCC) and carboxymethylcellulose [71, 75,504]. The suspensions include preservatives like sodium benzoate, sweeteners like saccharine sodium, and flavorings [423].
Heller et al. does not expressly teach the inclusion of zonisamide but does teach the inclusion of additional drugs for treating Parkinson’s disease with the levodopa [502].
Dainippon Sumitomo Pharma teaches that zonisamide is useful for Parkinson’s disease and should be combined with levodopa (Page 1, Page 2 –Indications, and Dosage and Administration).
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to incorporate zonisamide in the composition as suggested by Dainippon Sumitomo Pharma and produce the claimed invention; as it is prima facie obvious to include zonisamide as Heller teaches the inclusion of additional drugs for treating Parkinson’s disease with the levodopa and Dainippon Sumitomo Pharma expressly teaches the two drugs to be in combination for Parkinson’s disease, with a reasonable expectation of success.
Response to Arguments:
Applicant's arguments are centered on the assertions that one cannot reasonably replace an active ingredient with a different active and expect the formulation to have the same properties such as stability, that Heller does not teach zonisamide or the newly amended stability conditions, and that Dainippon is silent on liquid suspension of zonisamide. 
This is fully considered but not persuasive. 
The assertion that one cannot replace an active ingredient with another and have the same properties is not persuasive as the prior art rejection is to the inclusion of zonisamide with levodopa, not in replacement of levodopa. Additionally, the prior art of Heller is teaches the formulation of drug actives for Parkinson’s treatment wherein the inclusion of zonisamide for a Parkinson’s formulation is obvious as addressed above with a reasonable expectation of success. Heller also addresses that drugs can be delivered together or separately. The assertion that Heller does not teach zonisamide and that Dainippon is silent on liquid suspension of zonisamide is not persuasive as it is against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. With regards to the assertion for the stability recitation, this is not persuasive as the formulation contains the same claimed components wherein the composition is 
Accordingly, the rejection stands.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Heller et al. (US. Pat. Pub. 2017/0172961) in view of Dainippon Sumitomo Pharma (Notice of launching of a new Parkinson's disease drug "TRERIEF”) as applied to claims 1-3, 5-7, 11 above, further in view of Medisca (Suggested Flavoring Reference Chart). 
Rejection:
The teachings of Heller in view of Dainippon Sumitomo Pharma are addressed above.
Heller in view of Dainippon Sumitomo Pharma do not expressly teach the recited flavorings but does teach the incorporation of flavorings.
Medisca teaches that flavorings are known for taste masking and masking drug classes which include raspberry, tutti frutti, peppermint oil, and strawberry.
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to incorporate a flavoring (i.e. raspberry, peppermint) in the composition as suggested by Medisca and produce the claimed invention; as it is prima facie obvious to incorporate a known flavoring for its known purpose with a reasonable expectation of success absent evidence of criticality for the claimed flavor.
Response to Arguments:
Applicant's arguments are those presented with Heller in view of Dainippon which are addressed above.
Accordingly, the rejection stands.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Heller et al. (US. Pat. Pub. 2017/0172961) in view of Dainippon Sumitomo Pharma (Notice of launching of a new Parkinson's disease drug "TRERIEF”) as applied to claims 1-3, 5-7, 11 above, further in view of www.mystrica.com (0.1M Citric acid-Sodium citrate buffer buffer – pH range 3.0-6.2). 
Rejection:
The teachings of Heller in view of Dainippon Sumitomo Pharma are addressed above.
Heller in view of Dainippon Sumitomo Pharma do not expressly teach the components of the citrate buffer but does teach the inclusion of a citrate buffer.
www.mystrica.com teaches that a citrate buffer contains citric acid monohydrate and trisodium citrate dihydrate and water.
Wherein it would be prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to incorporate the known components of a citrate buffer that is taught to be included in the composition with a reasonable expectation of success.
Response to Arguments:
Applicant's arguments are those presented with Heller in view of Dainippon which are addressed above.
Accordingly, the rejection stands.

Claims 12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heller et al. (US. Pat. Pub. 2017/0172961) in view of Dainippon Sumitomo Pharma (Notice of launching of a new Parkinson's disease drug "TRERIEF”) and www.mystrica.com (0.1M Citric acid-Sodium citrate buffer buffer – pH range 3.0-6.2) as applied to claim 4 above, further in view of Jayanthi et al. (U.S. Pat. Pub. 2008/0274196). 
Rejection:
The teachings of Heller in view of Dainippon Sumitomo Pharma and www.mystrica.com are addressed above.
Heller in view of Dainippon Sumitomo Pharma and www.mystrica.com does not expressly teach the inclusion of xanthan gum and carboxymethylcellulose sodium but does teach the inclusion thickening agents like MCC.
Jayanthi et al. teaches that known thickening/suspending agents include xanthan gum, microcrystalline cellulose, sodium carboxymethylcellulose, and mixtures thereof [28].
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to incorporate xanthan gum, microcrystalline cellulose, and sodium carboxymethylcellulose in the composition as suggested by Jayanthi et al. prima facie obvious to incorporate known thickening/suspending agents for its known purpose with a reasonable expectation of success absent evidence of criticality for the claimed combination.
Response to Arguments:
Applicant's arguments are those presented with Heller in view of Dainippon which are addressed above.
Accordingly, the rejection stands.

Status of Claims with Regards to Prior Art
Claims 17-18 and 21 appears to be free of the prior art as the prior art does not teach a liquid pharmaceutical suspension suitable for oral administration comprising these specific combinations of components at the sole singular specific concentrations for the components claimed and it would not be obvious to select the sole single specific concentrations recited for these components claimed. 
However, the claims are subject to the objections addressed above.

Conclusion
Claims 1-15 and 17-18 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613